Title: John Adams to William Smith, 19 July 1784
From: Adams, John
To: Smith, William


        
          Dear Sir
          The Hague July 19. 1784.
        
        I have rec’d your’s of the 13th and 16th: the last contains the most agreeable News I have heard a long time.— If Mrs: Adams should arrive, I believe it will be the most prudent thing she can do, to purchase as strong and decent a Coach of four Places, as can be had for 150 Guineas, in this she may come to the Hague, and go in it with me to Paris if I should have occasion to go there—I would not have it purchased untill she arrives. can you make Enquiry about it and get a Friend to make the Purchase, who is a Judge and will be sure, to have a strong one, capable of performing long Journeys upon paved Roads, with an Imperial upon the Top, for carrying Ladies Baggage &c. on as reasonable Terms as may be.
        I cannot write untill Lyde arrives, to my Friends in America, because I know not what to write. if my Girls dont come, I will go to

them. But then they must let me know it by the French & English Packet and by every opportunity that I may not sail west while they are sailing East. My kindest Regards to all friends in America.
      